UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4738



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MOISES RODRIGUEZ-VERA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-01-419)


Submitted:   November 6, 2003          Decided:     November 20, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph Marshall Lee, Charlotte, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Moises Rodriguez-Vera pled guilty to two counts of possession

with intent to distribute cocaine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(B) (West 1999 & Supp. 2003), and one count of

possession of a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(c)(1) (2000).        Rodriguez-Vera’s

attorney has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), raising one potential issue for review but

stating that, in his view, there are no meritorious issues for

appeal.    Rodriguez-Vera was advised of his right to file a pro se

supplemental brief, but did not do so.

     Rodriguez-Vera contends that the district court erred in

determining the quantities of controlled substances attributable to

him for purposes of calculating his sentencing range on the drug

counts pursuant to the Sentencing Guidelines.*   Because Rodriguez-

Vera did not object to the presentence report, our review is for

plain error.    See Fed. R. Crim. P. 52(b); United States v. Olano,

507 U.S. 725, 731-32 (1993).   Our review of the record convinces us

that the district court did not err in its sentencing calculations.

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.      We

therefore affirm Rodriguez-Vera’s convictions and sentence.      This



     *
         U.S. Sentencing Guidelines Manual (2001).


                                  2
court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court   for   leave   to   withdraw   from

representation. Counsel’s motion must state that a copy thereof was

served on the client.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                      3